NO. 12-13-00138-CV

                             IN THE COURT OF APPEALS

                    TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

                                                           §           APPEAL FROM THE 173RD
EX PARTE:
                                                          §            JUDICIAL DISTRICT COURT
T.C.
                                                          §            HENDERSON COUNTY, TEXAS



                                          MEMORANDUM OPINION
                                              PER CURIAM
         This appeal is being dismissed for want of prosecution. See TEX. R. APP. P. 42.3(b). The
record in this restricted appeal was filed on May 14, 2013, making Appellant’s brief due on or
before June 13, 2013.1 When Appellant failed to file its brief by June 13, 2013, this court
notified Appellant on June 21, 2013 that the brief was past due. The notice warned that if no
motion for extension of time to file the brief was received by July 1, 2013, the appeal would be
dismissed for want of prosecution. Further, the notice informed Appellant that the motion for
extension of time must contain a reasonable explanation for its failure to file the brief and a
showing that Appellee had not suffered material injury thereby.
         To date, Appellant has neither complied with nor otherwise responded to this court’s June
13, 2013 notice. Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP.
P. 38.8(a)(1), 42.3(b).
Opinion delivered July 24, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                     (PUBLISH)


         1
             The Texas Department of Public Safety is the appellant.
                                  COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                           JUDGMENT

                                             JULY 24, 2013


                                         NO. 12-13-00138-CV


                                           EX PARTE: T.C.



                           Appeal from the 173rd Judicial District Court
                       of Henderson County, Texas. (Tr.Ct.No. 2012A-0888)

                       THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that since the appellant has filed no brief in this
cause, the appeal should be dismissed.
                       It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of prosecution; and that this decision
be certified to the trial court below for observance.
                       By per curiam opinion.
                       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                      2